Hill, J.
Under the ruling in the case of May v. May, 146 Ga. 521 (91 S. E. 687), a ne exeat bond conditioned upon the appearance of the principal obligor to answer to the complainant’s claim, or to abide the order and decree of the court, becomes functus officio upon the principal appearing and defending the action in which the bond was given; and the court therefore erred in not sustaining a motion of the surety to dismiss the proceeding by which it was sought to enforce liability against him on the bond.

Judgment reversed.


All the Justices concur.